UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Commission file number: 1-11416 CONSUMER PORTFOLIO SERVICES, INC. (Exact name of registrant as specified in its charter) California 33-0459135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19500 Jamboree Road, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including Area Code: (949) 753-6800 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [x ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer [] Non-Accelerated Filer []Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of April 10, 2012 the registrant had 19,331,257 common shares outstanding. 1 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarterly Period Ended March 31, 2012 Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations for the three-month periods ended March 31, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Comprehensive Income/(Loss) for the three-month periods ended March 31, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2012 and 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 4. Controls and Procedures 44 PART II. OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 6. Exhibits 47 Signatures 48 2 Item 1. Financial Statements CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) March 31, December 31, ASSETS Cash and cash equivalents $ $ Restricted cash and equivalents Finance receivables Less: Allowance for finance credit losses ) ) Finance receivables, net Finance receivables measured at fair value Residual interest in securitizations Furniture and equipment, net Deferred financing costs Deferred tax assets, net Accrued interest receivable Other assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ $ Warehouse lines of credit Residual interest financing Debt secured by receivables measured at fair value Securitization trust debt Senior secured debt, related party Subordinated renewable notes COMMITMENTS AND CONTINGENCIES Shareholders' Equity Preferred stock, $1 par value; authorized 5,000,000 shares; none issued - - Series A preferred stock, $1 par value; authorized 5,000,000 shares; none issued - - Series B convertible preferred stock, $1 par value; authorized 1,870 shares; none issued and outstanding at March 31, 2012 and December 31, 2011, respectively - - Common stock, no par value; authorized 75,000,000 shares; 19,331,257 and 19,526,968 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, Revenues: Interest income $ $ Servicing fees Other income Expenses: Employee costs General and administrative Interest Provision for credit losses Marketing Occupancy Depreciation and amortization Income (loss) before income tax expense ) Income tax expense - - Net income (loss) $ $ ) Income (loss) per share: Basic $ $ ) Diluted ) . Number of shares used in computing income (loss) per share: Basic Diluted See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (In thousands) Three Months Ended March 31 Net income/(loss) $ $ ) Other comprehensive income/(loss); change in funded status of pension plan - - Comprehensive income/(loss) $ $ ) 5 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Accretion of deferred acquisition fees ) ) Accretion of purchase discount on receivables measured at fair value ) Amortization of discount on securitization notes Amortization of discount on senior secured debt, related party Accretion of premium on debt secured by receivables measured at fair value Mark to fair value on debt secured by receivables measured at fair value Mark to fair value of receivables measured at fair value ) Depreciation and amortization Amortization of deferred financing costs Provision for credit losses Stock-based compensation expense Interest income on residual assets ) ) Changes in assets and liabilities: Accrued interest receivable 52 Other assets Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchases of finance receivables held for investment ) ) Proceeds received on finance receivables held for investment Change in repossessions in inventory ) Decreases (Increases) in restricted cash and equivalents ) Purchase of furniture and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from issuance of securitization trust debt Proceeds from issuance of subordinated renewable notes Proceeds from issuance of senior secured debt, related party - Payments on subordinated renewable notes ) ) Net proceeds from (repayments to) warehouse lines of credit Proceeds from (repayments of) residual interest financing debt ) ) Repayment of securitization trust debt ) ) Repayment of portfolio acquisition facility ) - Repayment of senior secured debt, related party ) - Payment of financing costs ) ) Repurchase of common stock ) (8
